
	

113 HR 4709 : Ensuring Patient Access and Effective Drug Enforcement Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4709
		IN THE SENATE OF THE UNITED STATES
		July 30, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To improve enforcement efforts related to prescription drug diversion and abuse, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring Patient Access and Effective Drug Enforcement Act of 2014.
		2.Registration process under Controlled Substances Act
			(a)Definitions
				(1)Factors as may be relevant to and consistent with the public health and safetySection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the
			 following:
					
						(i)In this section, the phrase factors as may be relevant to and consistent with the public health and safety means factors that are relevant to and consistent with the findings contained in section 101..
				(2)Imminent danger to the public health or safetySection 304(d) of the Controlled Substances Act (21 U.S.C. 824(d)) is amended—
					(A)by striking (d) The Attorney General and inserting (d)(1) The Attorney General; and
					(B)by adding at the end the following:
						
							(2)In this subsection, the phrase imminent danger to the public health or safety means that, in the absence of an immediate suspension order, controlled substances—
								(A)will continue to be intentionally distributed or dispensed—
									(i)outside the usual course of professional practice; or
									(ii)in a manner that poses a present or foreseeable risk of serious adverse health consequences or
			 death; or
									(B)will continue to be intentionally diverted outside of legitimate distribution channels..
					(b)Opportunity To submit corrective action plan prior to revocation or suspensionSubsection (c) of section 304 of the Controlled Substances Act (21 U.S.C. 824) is amended—
				(1)by striking the last two sentences in such subsection;
				(2)by striking (c) Before and inserting (c)(1) Before; and
				(3)by adding at the end the following:
					
						(2)An order to show cause under paragraph (1) shall—
							(A)contain a statement of the basis for the denial, revocation, or suspension, including specific
			 citations to any laws or regulations alleged to be violated by the
			 applicant or registrant;
							(B)direct the applicant or registrant to appear before the Attorney General at a time and place stated
			 in the order, but no less than thirty days after the date of receipt of
			 the order; and
							(C)notify the applicant or registrant of the opportunity to submit a corrective action plan on or
			 before the date of appearance.
							(3)Upon review of any corrective action plan submitted by an applicant or registrant pursuant to
			 paragraph (2), the Attorney General shall determine whether denial,
			 revocation or suspension proceedings should be discontinued, or deferred
			 for the purposes of modification, amendment, or clarification to such
			 plan.
						(4)Proceedings to deny, revoke, or suspend shall be conducted pursuant to this section in accordance
			 with subchapter II of chapter 5 of title 5. Such proceedings shall be
			 independent of, and not in lieu of, criminal prosecutions or other
			 proceedings under this title or any other law of the United States.
						(5)The requirements of this subsection shall not apply to the issuance of an immediate suspension
			 order under subsection (d)..
				3.Report to Congress on effects of law enforcement activities on patient access to medications
			(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Commissioner of Food and Drugs and the
			 Director of the Centers for Disease Control and Prevention, and in
			 consultation with the Administrator of the Drug Enforcement Administration
			 and the Director of National Drug Control Policy, shall submit a report to
			 the Committees on the Judiciary of the House of Representatives, the
			 Committee on Energy and Commerce of the House of Representatives, the
			 Committee on the Judiciary of the Senate, and the Committee on Health,
			 Education, Labor and Pensions of the Senate identifying—
				(1)obstacles to legitimate patient access to controlled substances;
				(2)issues with diversion of controlled substances; and
				(3)how collaboration between Federal, State, local, and tribal law enforcement agencies and the
			 pharmaceutical industry can benefit patients and prevent diversion and
			 abuse of controlled substances.
				(b)ConsultationThe report under subsection (a) shall incorporate feedback and recommendations from the following:
				(1)Patient groups.
				(2)Pharmacies.
				(3)Drug manufacturers.
				(4)Common or contract carriers and warehousemen.
				(5)Hospitals, physicians, and other health care providers.
				(6)State attorneys general.
				(7)Federal, State, local, and tribal law enforcement agencies.
				(8)Health insurance providers and entities that provide pharmacy benefit management services on behalf
			 of a health insurance provider.
				(9)Wholesale drug distributors.
				
	Passed the House of Representatives July 29, 2014.Karen L. Haas,Clerk
